Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 96-107 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Claim Objections-Withdrawn
The objection to claim 99 is withdrawn because of the amendment of claim 99, so that the claim now recites: “a composition comprising a compound according to formula I: X-L-X”.
Applicants’ arguments, filed on 05/18/2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Applicants’ amendments, filed on 05/18/2021, have each been entered into the record. Applicants have amended claims 96, 99 and 105. Claims 96-98 and 105-107 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 96-98 and 105-107 are directed to a non-elected method. Therefore, claims 99-104 are subject of the Office action below.




Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 99-104 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corry (WO2005071096A2, published 01/21/2004, cited in the previous Office action), in view of Loudet (Chem. Rev., 2007, 107, 4891-4932, cited in the previous Office action), is maintained, for the reasons of record set forth in the Office action mailed on 11/19/2020, of which said reasons are herein reiterated.
Applicants’ invention is based on the use of a cephalosporin-based fluorogenic compound (generic compound B, see Figure 1 below), as substrates for detecting β-lactamase activity. The specification discloses that the compounds are represent by a compound of formula I: X-LX’, wherein L is a cephalosporin linker, each of X and X’, is a fluorophore (photosensitizer). Please see instant specification at pages 2, lines 3-14, 3, lines 23-35, 4-6, 13-15, 32-34 and 73-80. The specification discloses that the production of β-lactamase and cleavage of β-lactam ring A, see Figure 1 below), is an important mechanism for the resistance of bacteria to β-lactam antibiotics (see page 2, lines 3-14).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: β-lactam ring (A); generic fluorogenic compound (B); and β-LEAPP (C).
The specification provides only one working example of using β-LEAPP (compound C, see Figure 1 above) as substrate for: i) detecting β-lactamase activity; and ii) detecting the inhibition of β-lactamase activity. Please see instant specification at pages 13-15, 32-34, Examples 3-4, pages 73-80, Table 1 and Figures 8-13.
 Base on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method using a compound of formula I: X-LX’, wherein L is a cephalosporin linker, X and X’ are bodipy dyes, in order to measure the susceptibility of bacteria to a β-lactam antibiotic. However, none of the Applicants’ work involves the synthesis or use of any compound of formula I: X-LX’, wherein L is a cephalosporin linker and both X and X’ are bodipy dyes.
Independent claim 99 is directed to a method of measuring bacteria susceptibility to a β-lactam antibiotic, comprising light-activating: 
1) a standard sample, comprising: bacteria in a sample + a composition comprising a fluorogenic substrate, i.e., a compound according to formula I: X-L-X’; and
2) a test sample, comprising: a composition comprising the β-lactam antibiotic + bacteria in a sample + a composition comprising a fluorogenic substrate, i.e., a compound according to formula I: X-L-X’. 
The degree of fluorescent in each sample is then determined. A degree of fluorescent that is greater in the standard sample, when compared to the degree of fluorescent in the test sample, indicates that the bacteria is susceptible to the  β-lactam antibiotic.
The fluorogenic compound of formula I, is further limited to a compound in which X and X’ are 4,4-Difluoro-4-bora-3a,4a-diaza-s-indacene (bodipy) dyes; and L is a cephalosporin linker or fragment thereof. Please see Figure 2 below for illustration.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2: compound formula I: X-L-X’.
Claim 99 further requires wherein the bodipy dyes are in a quenched state when L is uncleaved. However, this limitation is an inherent property of a compound according to formula I: X-L-X’, when L is uncleaved. Accordingly, for the purpose of examination, any compound of formula I: X-L-X’, in which L is a cephalosporin linker or fragment thereof, and both X and X’ are bodipy dyes, is included in the interpretation of “wherein the bodipy dyes are in a quenched state when L is uncleaved”.
Regarding claim 99, Corry relates to compounds useful as substrates for detecting the presence of and/or quantifying the amounts of a β-lactamase in a sample (see abstract and page 4, lines 17-27). The sample can be a biological fluid such as whole blood, plasma, serum, nasal secretions, sputum, saliva, urine, sweat, cerebrospinal fluid, or whole organs, tissues, or cells (see page 89, lines 11-20). Similar to the Applicants (see discussions above), Corry discloses that an important mechanism of microbial resistance to β-lactam antibiotics is the production of enzymes known as β-lactamases, which hydrolytically cleave β-lactam antibiotics such as cephalosporins. Please see page 2, lines 10-19.
Corry (see Example 28, pages 155-159, 163-164, reference claims 24 and 26) teaches structurally analogous β-lactamase substrate compound 117 in which X is a bodipy dye and L is a cephalosporin linker or fragment thereof. Please see Figure 3 below for illustration.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Figure 3: compound 117; and compound of Compound formula I: X-L-X’.
Corry discloses that the inventive compounds which include compound 117 provide detectable optical responses (such as fluorescence changes) when contacted with a β-lactamase (see abstract and page 2, lines 10-19). The method involves contacting a sample containing the bacteria with the compound, exciting at one or more wavelengths that are suitable for the cleaved compound and determining the degree of fluorescence in the sample. A degree of fluorescence that is greater than an expected amount in the absence of beta-lactamase activity indicates that the particular beta-lactamase enzyme can cleave the particular compound. The amount of fluorescence expected can be determined using, for example, a control sample, or control values determined contemporaneously, prior to, or after a particular assay was performed. Please see page 86, lines 28-32 and page 87, lines 1-3.
Corry teaches that a sample can be illuminated with a wavelength of light selected to give a detectable optical response, and observed with a means for detecting the optical response. Equipment that is useful for illuminating the present compounds and compositions of the invention includes, but is not limited to, hand-held ultraviolet lamps, mercury arc lamps, xenon lamps, lasers and laser diodes. These illumination sources are optically integrated into laser scanners, fluorescence microplate readers or standard or microfluorometers. Please see page 88, lines 9-14.
Corry discloses that the spread of antibiotic resistance conferred by expression of β-lactamases in bacteria threatens the ability to treat bacterial infections. Therefore, both the detection of β-lactamase activity and the development of β-lactamase inhibitors are top priorities for pharmaceutical companies (emphasis added). Please see page 3, lines 1-4.
Accordingly, at the time of the instant invention, one of the ordinary skill in the art would have understood that Corry contemplates an assay comprising a β-lactam antibiotic + sample containing β-lactamase expressing bacteria + β-lactamase substrate compound (e.g., compound 117), in order to determine the susceptibility and/or resistance of the β-lactamase expressing bacteria to the antibiotic. A β-lactamase expressing bacteria susceptible to the new β-lactam antibiotic will be inhibited from the ability to cleave β-lactamase substrate compound (e.g., compound 117).
Although Corry does not explicitly disclose a cephalosporin-based fluorogenic compound in which both X and X’ are bodipy dyes, Corry discloses that one of the method that has been utilized for detecting β-lactamase activity is the coupling of fluorescent donor and acceptor (quencher) dyes to a cephalosporin ring system. Please see page 3, lines 13-16.
Loudet is cited for disclosing that bodipy core, can act as donor or acceptor (see § 3.1).
At the time of the instant invention, a person skilled in the art would have found it obvious to modify Corry with Loudet in order to arrive at a cephalosporin-based fluorogenic compound in which both X and X’ are bodipy dyes. This is because: i) Corry discloses that one of the method that has been utilized for detecting β-lactamase activity is the coupling of fluorescent donor and acceptor (quencher) dyes to a cephalosporin ring system (see discussions above); and ii) Loudet teaches that bodipy core, can act as donor or acceptor (see discussions above). The person skilled in the art would have had a reasonable expectation that the compound would exhibit utility: i) as a substrate for β-lactamase expressing bacteria and ii) in the development of β-lactamase inhibitors. A β-lactamase expressing bacteria susceptible to the new β-lactam antibiotic will be inhibited from the ability to cleave β-lactamase substrate compound.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
Regarding claim 100, Corry discloses whole blood, plasma, serum, nasal secretions, sputum, saliva, urine, sweat, transdermal exudates or cerebrospinal fluid (see page 89, lines 11-12).
Regarding claim 101, Corry discloses bacterial infections (see discussions above).
Regarding claim 102, Corry discloses microbial resistance (see discussions above).
Regarding claims 103-104, Corry discloses bodipy acid compound 114 (see page 159).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time of it was filed.
Response to the Applicants’ Arguments/Remarks
	Applicant argues alleging that the bodipy dyes in the claimed compound of formula I: X-L-X’, were oriented in such a way that they would static quench, whereas, Corry and Loudet only describe quenching using FRET. Applicants cite instant specification at page 74, lines 6-10; page 78, lines 6-8 and lines 20-22, in support of the Applicants’ allegations. Please see pages 8-9 of Remarks filed on 05/18/2021.
Applicant’s arguments have been fully considered but they are not found to be persuasive.
This is because the limitations of orienting the bodipy dyes in the claimed compound of formula I: X-L-X’, in such a way that they would static quench are not recited in the instant claims (e.g., claim 99). It is suggested that Applicants amend the claims to recite the specific limitations that distinguish the claims from the disclosure of the cited prior art. 
Furthermore, a review of the instant specification, for example, at page 74, lines 6-10; page 78, lines 6-8 and lines 20-22, fails to reveal any evidence of an exemplary compound of formula I: X-L-X’, wherein L is a cephalosporin linker and both X and X’ are bodipy dyes orientated in such a way that they would static quench. The only compound mentioned on page 74, is β-LEAPP (compound C, see Figure 1 above), which is not a compound of formula I: X-L-X’, wherein L is a cephalosporin linker and both X and X’ are bodipy dyes.
	For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusion
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629